DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed October 15, 2020 has been entered. Claims 1-4, 6, 7, 9-16, and 18-23 remain pending in the application. Claims 5, 8, and 17 have been cancelled. Applicant’s amendments to the claims have overcome the objections previously set forth in the Non-Final Office Action mailed August 04, 2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-11, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wariar et al. (US 2013/0178786) in view of An et al. (US 2015/0351660) in further view of Schmitz et al. (US 2015/0032053) in further view of Simpson et al. (US 2009/0299156).
system (system 900 of Figure 9; and Figure 7) for adjusting a therapy dosage in a patient ([0085]), comprising: a receiver circuit (physiological sensing circuits 905i-n) configured to receive physiological signals (“one or more physiological sensing circuits 905i-905n include at least one implantable physiological sensing circuit that provides a first sensed physiological signal, and at least one external sensing circuit configured to provide a second sensed physiological signal.” [0103]); a physiological event detector circuit (measurement circuit 910 and comparison circuit 915) configured to generate a composite signal metric from at least two of the received physiological signals (“The measurement circuit 910 provides a measure of a first physiological parameter using the first sensed physiological signal and a second physiological parameter using the second sensed physiological signal” [0106]; “In operation 702, the information obtained by monitoring of heart sounds in operation 700 is combined with other information (e.g., exertion level as indicated by rate of respiration and/or motion-related acceleration, etc.).” [0072]) and detect a physiological event using the generated composite signal metric (“The comparison circuit 915 compares the one or more physiological parameter measurements provided by the measurement circuit 910 to one or more physiological parameter target values.” [0086]; “the information obtained from operations 700 and 702 (if performed) is analyzed to determine whether a cardiac event of interest is occurring. For example, the information may be analyzed to determine whether ischemia or acute heart failure decompensation is being exhibited by a patient.” [0073]); and a therapy control circuit (control circuit 925) coupled to the physiological event detector circuit (Figure 9), the therapy control circuit configured to generate a therapy titration protocol including generating a temporal profile of therapy dosage by varying the therapy dosage in accordance with the generated composite signal metric (“The control circuit 925 recurrently adjusts delivery of drug therapy to the subject according to the comparison of the measured physiological parameters to the physiological parameter targets.” [0088], [0085]). 

Modified Wariar in view of An fails to explicitly teach the receiver circuit configured to receive a target dosage representing a baseline dosage of a therapy and the therapy control circuit generating a temporal profile of therapy dosage by varying the therapy dosage relative the target dosage. Schmitz teaches a system for adjusting a therapy dosage (Figure 3) including  a target dosage representing a baseline dosage of a therapy (initial rate 100; “an infusion device may be configured to deliver a liquid composition at an initial rate (100), which corresponds to an initial dose of the medicament.” [0057]), wherein a circuit ([0068]) is configured to generate a temporal profile of therapy dosage by varying the therapy dosage relative the target dosage (initial rate 100) in accordance with a signal metric (“If the infusion device received input indicative of a patient side effect, the infusion device may deliver the composition comprising the medicament at a predetermined rate decreased relative to the rate at which the side effect occurred (160)” [0057]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the system of Wariar to include generating a temporal profile of therapy dosage by varying the therapy dosage relative to the target dosage based on the teaching of Schmitz to maximize the effectiveness of the dosage while limiting side effects for the patient (Schmitz [0003], [0058]).
Modified Wariar fails to explicitly teach the receiver circuit configured to receive a target dosage representing a baseline dosage of a therapy. Simpson teaches a system for adjusting a therapy dosage in a patient (Figure 3), comprising a receiver circuit (user interface 216) configured to receive a target dosage representing a baseline dosage of a therapy (“At block 304, titration parameters are input into the system 10, such as via the user interface 216…titration parameters can include a target medicament dose/concentration, a maximum 

Regarding claim 2, modified Wariar teaches the system of claim 1, comprising a therapy delivery unit (therapy circuit 920) configured to initiate or adjust a therapy according to the therapy titration protocol in response to the detection of the physiological event (“The therapy circuit 920 controls delivery of one or more drugs to treat heart failure. The therapy circuit 920 may control delivery of a drug from a reservoir included in a medical device (e.g., a device such as a drug pump that is implantable subcutaneously), or the therapy circuit 920 may control delivery of the drug from a source external to the device (e.g., through control of an IV drug delivery sub-system).” [0086]).

Regarding claim 3, modified Wariar teaches the system of claim 1, wherein the physiological event detector circuit is configured to detect a worsening heart failure (WHF) event (“The measured physiological parameters indicate a status of heart failure of the subject.” [0086]), and the therapy control circuit is configured to generate a heart failure therapy titration protocol using the generated composite signal metric trend (“The control circuit 925 recurrently adjusts delivery of drug therapy to the subject according to the comparison of the measured physiological parameters to the physiological parameter targets.” [0088], [0085]).

Regarding claim 4, modified Wariar teaches the system of claim 3, wherein the heart failure therapy titration protocol includes a temporal profile of drug dosage relative to a target drug dosage for treating the detected WHF event (“The control circuit 925 may adjust the drug 

Regarding claim 6, modified Wariar teaches the system of claim 1. Modified Wariar fails to explicitly teach wherein the therapy control circuit is configured to up-titrate the therapy dosage in response to the generated composite signal metric trend exceeding a physiological event onset threshold and indicating an increase trend. An teaches a system for adjusting a therapy dosage in a patient ([0046]) wherein the therapy control circuit (controller circuit 415) is configured to up-titrate the therapy dosage in response to the generated signal metric trend exceeding a physiological event onset threshold and indicating an increase trend (“The risk circuit 525 generates a recommended change in titration of medication according to the quantified risk of WHF…A change in a medication regimen may be recommended to reduce lung fluid (as indicated by absolute thoracic impedance), such as by up-titration of dose diuretics to lower fluid and increase impedance away from the risk detection threshold impedance.” [0046]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the system of Wariar to include that the therapy control circuit is configured to up-titrate the therapy dosage in response to the generated signal metric trend exceeding a physiological event onset threshold and indicating an increase trend based on the teachings of An to more accurately assess and treat worsening heart failure within a specified period of time (An [0025], [0046]). 

Regarding claim 9, modified Wariar teaches the system of claim 1. Modified Wariar fails to explicitly teach wherein the therapy control circuit is configured to adjust the target dosage using a comparison of the temporal profile of therapy dosage and the target dosage. Schmitz teaches a system for adjusting a therapy dosage in a patient (Figure 3) comprising adjusting the 

Regarding claim 10, modified Wariar teaches the system of claim 9. Modified Wariar fails to explicitly teach wherein the therapy control circuit is configured to, when the temporal profile of therapy dosage is above the target dosage for a first time period, increase the target dosage to a level corresponding to a lowest therapy dosage achieved during the first time period. Schmitz teaches a system for adjusting a therapy dosage (Figure 3), wherein a circuit ([0068]) is configured to, when the temporal profile of therapy dosage (increase rate 140) is above the target dosage (initial rate 100) for a first time period (evaluation for side effects at step 120 and dose expiration time 130), increase the target dosage to a level corresponding to a lowest therapy dosage achieved during the first time period (“If the infusion device received input indicative of a patient side effect, the infusion device may deliver the composition comprising the medicament at a predetermined rate decreased relative to the rate at which the side effect occurred (160)” [0057]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the system of Wariar to include adjusting the target dosage to the level corresponding to a lowest therapy dosage achieved based on the teaching of Schmitz to maximize the effectiveness of the dosage while limiting side effects for the patient (Schmitz [0003], [0058]).



Regarding claim 21, modified Wariar teaches the system of claim 1, wherein the physiological event detector circuit is configured to generate the composite signal metric using a heart sound signal and a respiration signal (“In operation 702, the information obtained by monitoring of heart sounds in operation 700 is combined with other information (e.g., exertion level as indicated by rate of respiration and/or motion-related acceleration, etc.).” [0072]; “the physiological sensing circuits include a respiration sensing circuit” [0098]).

an S3 heart sound metric generated from the heart sound signal and a respiration rate metric generated from the respiration signal (“In operation 702, the information obtained by monitoring of heart sounds in operation 700 is combined with other information (e.g., exertion level as indicated by rate of respiration and/or motion-related acceleration, etc.).” [0072]; “The physiological parameter measured by measurement circuit 910 of FIG. 9 may include a measure a magnitude of a heart sound (e.g., one or more of the S1, S2, S3 and S4 heart sounds).” [0094]; “The measurement circuit 910 may extract one or more respiration parameters from the respiration signal. Some examples of a respiration parameter include a respiration rate of the subject” [0099].

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wariar et al. (US 2013/0178786) in view of An et al. (US 2015/0351660) in further view of Schmitz et al. (US 2015/0032053) in further view of Simpson et al. (US 2009/0299156) as applied in claim 1 above, and further in view of Baviere et al. (WO 2017/125682, with citations from US 2019/0030245, 371 of the PCT).
Regarding claim 7, modified Wariar teaches the system of claim 1. Modified Wariar fails to explicitly teach the therapy control circuit is configured to down-titrate the therapy dosage in response to the generated composite signal metric trend falling below a specific threshold and indicating a decrease trend. Baviere teaches a system for adjusting a therapy dosage (device 100) comprising a therapy control circuit (titration circuit 30) configured to down-titrate the therapy dosage in response to the generated signal metric trend falling below a specific threshold and indicating a decrease trend (“Preferably, during the titration step, the dosage rule calculates the daily dose in the following way: the daily dose is decreased by at least one unit when, during a period of at least one day, the mean of the blood glucose levels measured is strictly below said lower blood glucose limit” [0105-0106]). Before the effective filing date of the .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wariar et al. (US 2013/0178786) in view of An et al. (US 2015/0351660) in further view of Schmitz et al. (US 2015/0032053) in further view of Simpson et al. (US 2009/0299156) as applied in claim 11 above, and further in view of Baviere et al. (WO 2017/125682, with citations from US 2019/0030245, 371 of the PCT).
Regarding claim 12, modified Wariar teaches the system of claim 11. Modified Wariar fails to explicitly teach the patient response includes a composite signal metric trend corresponding to the down-titrated therapy dosage, and the therapy control circuit is configured to decrease the target dosage if the composite signal metric trend is within a specific range indicating no worsening of the physiological condition during the second time period. Baviere teaches a system for adjusting a therapy dosage (device 100), wherein in the patient response includes a signal metric trend (“mean of the blood glucose levels” [0106]), and the therapy control circuit (titration circuit 30) is configured to decrease the target dosage if the signal metric trend is within a specific range indicating no worsening of the physiological condition during the second time period (“Preferably, during the titration step, the dosage rule calculates the daily dose in the following way: the daily dose is decreased by at least one unit when, during a period of at least one day, the mean of the blood glucose levels measured is strictly below said lower blood glucose limit” [0105-0106]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further modify the therapy control circuit of Wariar to be configured to decrease the target dosage if the composite signal .

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Wariar et al. (US 2013/0178786) in view of An et al. (US 2015/0351660) in further view of Schmitz et al. (US 2015/0032053) in further view of Simpson et al. (US 2009/0299156) as applied to claim 22 above and further in view of Kwok et al. (US 2007/0129643).
Regarding claim 23, modified Wariar teaches the system of claim 22, wherein the respiration rate metric includes respiration rate and tidal volume generated from the respiration signal (“the measurement circuit 910 can extract respiration rate from the respiration signal and determine tidal volume from the measured impedance values of the respiration signal.” [0099]). Modified Wariar fails to explicitly teach the respiration rate metric is a ratio of a respiration rate to a tidal volume. Kwok teaches a system adjusting a therapy dosage in a patient ([0065]) comprising a receiver circuit configured to receive a respiration signal (“the patient's respiration is sensed 810 via a transthoracic impedance sensor and a respiration signal is generated” [0090]), and a physiological event detector circuit configured to generate a respiration signal metric from the respiration signal, wherein the respiration rate metric is a ratio of a respiration rate to a tidal volume (“If the patient's respiration rate is greater than 820 a threshold and the tidal volume of the respiration is below 830 a threshold, then the patient is experiencing 840 rapid shallow breathing. The ratio of the average respiration rate to the average tidal volume during the rapid shallow breathing is calculated 850 as the DB index” [0090]). Before the effective filing date of the claimed invention, it would have been obvious to further modify the system of Wariar to include the respiration rate metric is a ratio of a respiration rate to a tidal volume based on the teachings of Kwok to ensure that the system is . 

Claims 13-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over An et al. (US 2015/0351660) in view of Schmitz et al. (US 2015/0032053) in further view of Simpson et al. (US 2009/0299156)

Regarding claim 13, An teaches a method for adjusting a therapy dosage in a patient using a medical system (Figure 5), the method comprising: receiving, via a receiver circuit, physiological signals via a receiver circuit (“a sensing circuit 505 that generates the sensed physiological signal representative of thoracic impedance” [0044]; “heart sound sensor circuit” [0038]; and “respiration sensor circuit” [0039]); generating, via a physiological event detector circuit (measurement circuit 420), a composite signal metric from at least two of the received physiological signals (“The measure of absolute thoracic impedance may be combined with trends of signals from other physiologic sensors to quantify the risk of WHF.” [0037]); generating, via the physiological event detector circuit, a composite signal metric trend by trending the composite signal metric over time during a progression of a physiological condition (“The second medical device 504 may include a trend circuit and may trend other physiological measurements as described previously to assess risk.” [0044]; “The risk circuit 425 to quantifies risk of WHF using the determined measure of absolute thoracic impedance and the generated S3 amplitude trend.” [0038]; “The present inventors have determined that trending the value of absolute thoracic impedance can provide useful information for detecting WHF.”[0020]); detecting a physiological event using the generated composite signal metric trend via the physiological event detector circuit (“a risk circuit 525 to quantify a risk of WHF for the subject. The risk circuit 525 quantifies the risk using a comparison of the determined measure of absolute thoracic impedance to a specified range of values of absolute thoracic impedance. The 
An fails to explicitly teach receiving, via a receiver circuit, a target dosage representing a baseline dosage of a therapy; and generating, via the therapy control circuit, a temporal profile of therapy dosage by varying the therapy dosage relative to the target dosage. Schmitz teaches a method for adjusting a therapy dosage (Figure 3) including a target dosage representing a baseline dosage of a therapy (initial rate 100; “an infusion device may be configured to deliver a liquid composition at an initial rate (100), which corresponds to an initial dose of the medicament.” [0057]), wherein a circuit ([0068]) is configured to generate a temporal profile of therapy dosage by varying the therapy dosage relative the target dosage (initial rate 100) in accordance with a signal metric (“If the infusion device received input indicative of a patient side effect, the infusion device may deliver the composition comprising the medicament at a predetermined rate decreased relative to the rate at which the side effect occurred (160)” [0057]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the method of An to include generating a temporal profile of therapy dosage by varying the therapy dosage relative to the target dosage based on the teaching of Schmitz to maximize the effectiveness of the dosage while limiting side effects for the patient (Schmitz [0003], [0058]).
An fails to explicitly teach receiving, via a receiver circuit, a target dosage representing a baseline dosage of a therapy. Simpson teaches a method for adjusting a therapy dosage in a  target dosage representing a baseline dosage of a therapy (“At block 304, titration parameters are input into the system 10, such as via the user interface 216…titration parameters can include a target medicament dose/concentration, a maximum and/or minimum concentration” [0125]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify receiver circuit of the system of Wariar to include the receiver circuit being configured to receive a target dosage representing a baseline dosage of a therapy based on the teachings of Simpson to allow a medical provider to remotely control and monitor the system (Simpson [0097], [0151]). 
 
Regarding claim 14, An teaches the method of claim 13, comprising initiating or adjusting a therapy according to the therapy titration protocol in response to the detection of the physiological event (“The risk circuit 525 may generate a recommendation of therapy to a comorbidity of the subject according to the quantified risk of WHF.” [0046]).

Regarding claim 15, An teaches the method of claim 13, wherein: detecting the physiological event includes detecting a worsening heart failure event; and generating the therapy titration protocol includes generating a heart failure therapy titration protocol using the generated composite signal metric trend (“The risk circuit 525 generates a recommended change in titration of medication according to the quantified risk of WHF… A change in a medication regimen may be recommended to reduce lung fluid (as indicated by absolute thoracic impedance), such as by up-titration of dose diuretics” [0046]); “The second medical device 504 may include a trend circuit and may trend other physiological measurements as described previously to assess risk.” [0044]; “The measure of absolute thoracic impedance may be combined with trends of signals from other physiologic sensors to quantify the risk of WHF.” [0037]).


Regarding claim 18, An teaches the method of claim 13. An fails to explicitly teach the method comprising adjusting the target dosage using a comparison of the temporal profile of therapy dosage and the target dosage. Schmitz teaches a method for adjusting a therapy dosage in a patient (Figure 3) comprising adjusting the target dosage using a comparison of the temporal profile for therapy dosage and the target dosage (Figure 3; [0058] wherein the temporal profile 100 is compared to the target dosage 110, the final delivery rate/end target being adjusted accordingly). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the method of An to include adjusting the target dosage using a comparison of the temporal profile of therapy dosage and the target dosage based on the teaching of Schmitz to maximize the effectiveness of the dosage while limiting side effects for the patient (Schmitz [0003], [0058]).

Regarding claim 19, modified An teaches the method of claim 18. Modified An fails to explicitly teach wherein adjusting the target dosage includes, when the temporal profile of therapy dosage is above the target dosage for a first time period, increasing the target dosage to a level corresponding to a lowest therapy dosage achieved during the first time period. 

Regarding claim 20, modified An teaches the method of claim 18. Modified An fails to explicitly teach wherein adjusting the target dosage includes: down-titrating the therapy dosage to a level lower than the target dosage; evaluating patient response to the down-titrated therapy dosage over a second time period; and when the evaluated patient response indicates no worsening of the physiological condition during the second time period, decreasing the target dosage to a level corresponding to the down-titrated therapy dosage. Schmitz teaches a method for adjusting a therapy dosage (Figure 3), wherein adjusting the target dosage includes: down-titrating the therapy dosage to a level lower than the target dosage (Figure 3, rate is delivered at decreased rate 160, lower than Max Rate 110); evaluating patient response to the down-titrated therapy dosage over a second time period (Figure 3, evaluating side effects at 120’’); and when the evaluated patient response indicates no worsening of the physiological condition during the second time period, decreasing the target dosage to a level corresponding to the down-titrated therapy dosage (Figure 3, wherein if no side effects are detected at 120’’, therapy is delivered at .

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6, 7, 9-16, and 18-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the argument that An does not teach or suggest varying the therapy dosage in accordance with the composite signal metric trend (Remarks, page 8), the examiner respectfully disagrees. An, in paragraph [0046], discloses “The risk circuit 525 generates a recommended change in titration of medication according to the quantified risk of WHF”. The risk circuit 525 generates this quantified risk of WHF using the composite signal metric trends of thoracic impedance and other trends of physiological measurements (paragraph [0045]). Based at least on this disclosure, it is maintained that An discloses varying the therapy dosage based on the composite signal metric trend. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394.  The examiner can normally be reached on M-F 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEAH J SWANSON/            Examiner, Art Unit 3783                                                                                                                                                                                            /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783